EXHIBIT 10.29


 


ASSIGNMENT AND ASSUMPTION AGREEMENT


 

This ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of July 9, 2008, is made
between VIVENDI HOLDING I CORP., a Delaware corporation (the “Assignor”) and
ACTIVISION, INC., a Delaware corporation (also known as ACTIVISION BLIZZARD,
INC., the “Assignee”).

 


RECITALS


 

The Assignee and affiliates of the Assignor have entered into that certain
Business Combination Agreement, dated as of December 1, 2007 (the “BCA”),
pursuant to which, among other things, affiliates of the Assignor have agreed to
cause the Assignor to assign to Assignee and the Assignee has agreed to assume
from the Assignor the Assignor’s rights, duties and obligations under the
employment letter agreement, dated December 1, 2007, by and between the Assignor
and Bruce L. Hack, providing for Mr. Hack’s employment as Vice Chairman of the
Board and Chief Corporate Officer of the Assignee after the closing of the
transactions contemplated by the BCA (the “Employment Agreement”).

 


AGREEMENT


 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.             The Assignee hereby agrees to pay, discharge, perform or
otherwise satisfy, and assumes and agrees to be bound by, all obligations of the
Assignor under the Employment Agreement.

 

2.             The Assignor hereby contributes, conveys, transfers and assigns
to the Assignee all of the Assignor’s rights, duties and obligations under the
Employment Agreement.

 

3.             Nothing in this Agreement shall alter any liability or obligation
of the Assignee or any affiliate of the Assignor arising under the BCA.

 

4.             This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

 

5.             This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of New York, without regard to the laws of
any other jurisdiction that might be applied because of the conflicts of laws
principles of the State of New York.

 

6.             This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which, when taken together, shall
constitute one and the same instrument.

 

[The remainder of this page has been intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Assignment and Assumption
Agreement as of the date first written above.

 

 

VIVENDI HOLDING I CORP.

 

 

 

 

 

 

 

By:

/s George E. Bushnell III

 

 

Name:

George E. Bushnell III

 

 

Title:

President

 

 

 

 

ACTIVISION, INC.

 

 

 

 

 

 

 

By:

/s/ Robert A. Kotick

 

 

Name:

Robert A. Kotick

 

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------